Citation Nr: 1427608	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-37 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1982 to September 1985.  He served in the United States Air Force Reserve (USAFR) from July 1981 to May 1982, September 1985 to May 1988, and January 1990 to January 1992.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In July 2010, the Board remanded the matter for additional development. 

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a brief from the Veteran's representative and documents duplicative of those in the paper file.  VBMS does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Board remanded the appeal in order to confirm USAFR service, and particularly, any periods of ACDUTRA.  The Board also sought verification of whether the Veteran served with the USAFR in Rome, New York, where, in an April 2008 letter, the Veteran's father described that a psychotic episode resulting in hospitalization occurred.  

The RO determined that the Veteran served in the USAFR for the periods described in the Introduction.  However, the exact dates of ACDUTRA were not ascertained, and the RO did not confirm whether there was service in Rome, New York.  
The file contains private treatment records dated within the latter two periods of USAFR duty showing confinements to psychiatric hospitals and various diagnoses, including schizophrenia, bipolar disorder manic type with psychotic features, schizoaffective disorder bipolar type, and atypical psychosis.  

Compliance with the July 2010 remand directives must be achieved prior to appellate adjudication.  Stegall v. West, 11 Vet. App 268 (1998)

Also, a medical opinion is needed concerning the onset and etiology of the Veteran's disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO should verify the exact dates of all periods of ACDUTRA. 

The RO should also specifically confirm if the appellant had any reserve service with the USAFR unit in Rome, New York. 

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



